Citation Nr: 1435271	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  13-33 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for right carpal tunnel syndrome.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for peripheral neuropathy and radiculopathy of the upper and lower extremities, including as secondary to a back disability.

9.  Entitlement to an initial rating in excess of 20 percent for left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2011, January 2012, December 2012, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The record before the Board consists of the Veteran's paper claims files and records within electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).

The Veteran indicated disagreement with the effective date assigned for the award of service connection for left ankle sprain by way of his November 2013 statement, which also included the substantive appeal as to the rating for the left ankle.  The Board notes that the rating decision awarding service connection was issued in September 2011.  Thus, the issue of whether a notice of disagreement as to the effective date for the award of service connection for left ankle sprain was timely has been raised.  This issue has not been considered by the Agency of Original Jurisdiction (AOJ) and, therefore, is REFERRED to the AOJ for appropriate action.

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability; entitlement to service connection for a back disability, peripheral neuropathy and radiculopathy of the upper and lower extremities, and bilateral hip and knee disabilities; and entitlement to an initial rating in excess of 20 percent for left ankle sprain are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran has not had a hearing loss disability as defined by VA regulation during the pendency of this claim.

2.  Tinnitus is etiologically related to the Veteran's active service.

3.  Right carpal tunnel syndrome was not present during the Veteran's active service or for many years thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Right carpal tunnel syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in October 2011 and November 2012, prior to the January 2012 and December 2012 initial adjudications of the claims decided herein.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs), post-service VA outpatient treatment records, and afforded the Veteran a VA audiological examination in December 2011 in response to his claim for service connection for bilateral hearing loss and tinnitus.  The examiner conducted an audiology examination sufficient for VA rating purposes in accordance with 38 C.F.R. § 4.85(a) and there is no indication in the record that the Veteran's hearing has worsened since that time.  Therefore, the Board has determined that the December 2011 examination report is adequate for the adjudication of the hearing loss claim.  The Board recognizes that the Veteran was not afforded a VA examination with regard to the right carpal tunnel syndrome claim, the reasons for which are discussed in greater detail in the decision, below.  The Board further acknowledges that the evidence indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits and acknowledges the records have not yet been obtained by VA.  However, no prejudice results from the absence of these records.  The Veteran clearly stated at the time of his August 2011 VA examination for his left ankle that he receives SSA disability benefits due to his ankles and back.  Thus, these records would not be relevant to the hearing loss, tinnitus, or right carpal tunnel syndrome claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Based on the foregoing, any error in not obtaining SSA records is harmless.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims for service connection for bilateral hearing loss or right carpal tunnel syndrome.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of these claims.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system, such as sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

A.  Bilateral Hearing Loss

The Veteran filed a claim for entitlement to service connection for tinnitus in May 2011, which was also construed by the RO as a claim for service connection for bilateral hearing loss.  The Board has examined VA outpatient treatment records dated between 2011 and the present.  There has been no clinical treatment related to the Veteran's hearing during this time.  The Veteran's private physician submitted a statement in May 2011, which suggests the presence of bilateral hearing loss due to in-service noise exposure.  The basis for the finding of hearing loss was that the Veteran requires television and radio to be at volumes higher than normal, and he requires people to repeat things to him in conversation.  While this statement indeed includes an indication of symptoms of hearing loss, it does not provide the information needed to determine whether the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Veteran was afforded a VA audiological examination in December 2011, the report of which is the only medical evidence of record with audiological findings during the pendency of the claim.  On examination his puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
15
35
LEFT
15
10
25
30

Speech recognition was 100 percent in both ears. 

Based upon these findings, the Board must conclude that service connection for bilateral hearing loss is not warranted because the Veteran has not had hearing loss disability for purposes of VA compensation at any time during the pendency of this claim.  See 38 C.F.R. § 3.385.  

The Board indeed recognizes that the December 2011 examiner, based upon puretone thresholds of 35 and 30 decibels at 4000 Hertz, found that the Veteran does have some degree of hearing loss.  Although this is seemingly favorable evidence, it does not serve to establish the first requirement for service connection, existence of a current disability.  The medical evidence of record simply does not establish that the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385 at any time during the pendency of the claim.

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for bilateral hearing loss must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  

B.  Tinnitus

The Veteran contends that he has bilateral tinnitus as a result of noise exposure in service.  Initially, the Board notes that the Veteran's DD Form 214 confirms that he was in the United States Army during the Vietnam Era, and was assigned to a field artillery unit.  His military occupational specialty (MOS) was field artillery crewman.  The Board finds that noise exposure is consistent with the types, places and circumstances of his service, and exposure to in-service acoustic trauma is conceded.  The Veteran has therefore met the in-service injury or event requirement with regard to this claim.  The question is whether he has tinnitus related to that in-service noise exposure.

In May 2011, the Veteran's private physician, Dr. O., submitted a statement in support of his claim.  The physician confirmed that the Veteran has tinnitus, which is constant and daily.  The physician went on to confirm that prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear.  The physician also noted that the Veteran was exposed to high frequency arms fire in service, as he was in an artillery unit.  Based upon these factors, the physician concluded that "it is more probable than not" the Veteran's tinnitus is related to his in-service noise exposure. 

At the time of his December 2011 VA audiological examination, the Veteran reported experiencing ringing in his ears since 1974 (the Veteran separated from active service in October 1974).  The VA examiner opined that the Veteran's tinnitus is not related to active service and that it is, rather, related to hearing loss, which is not a service-connected condition.  The rationale for this opinion stated that hearing loss is the most common precursor for tinnitus.  The examiner also noted the Veteran's post-service noise exposure as a potential factor, as well as several other potential causes for tinnitus, such as minor head injury, ear lavage, or psychological factors.  The examiner also based the opinion on a finding that the Veteran was not exposed to noise in service.  The factors that make up the basis for the examiner's opinion are either irrelevant to the Veteran's claim or factually inaccurate.  This opinion essentially provided commentary as to common causes of tinnitus, rather than providing an opinion relating to the particular facts of this case.  Further, the examiner ignored the Veteran's report of ringing in his ears since 1974.  Examiners simply are not free to ignore a veteran's statements related to the timing and continuation of lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Furthermore, the Veteran is competent to testify as to symptoms such as buzzing in the ears, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  For these reasons, the Board finds the December 2011 examination report to be inadequate as it relates to the etiology of the Veteran's tinnitus and, therefore, to lack probative value in this analysis.  

Thus, the record is left with the Veteran's conceded in-service acoustic trauma, as well as his reports of tinnitus existing since the time of his separation from service in 1974, as well as the private audiologist's opinion that the Veteran's tinnitus was caused by this in-service acoustic trauma.  The Board finds the Veteran's assertions of tinnitus dating back to 1974 to be credible.  In fact, the Board has no reason to doubt the credibility of the statements regarding the onset of the Veteran's symptoms.  Moreover, as the noise exposure has been conceded, there is also no reason to question the credibility of the private physician's report and positive nexus opinion.  At the very least, given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has tinnitus that is related to his noise exposure in service.  When the evidence is in such relative equipoise, the Board must give the claimant the benefit of the doubt. See Gilbert, supra.  Accordingly, the Board finds that the criteria for service connection for tinnitus are met.  

C.  Right Carpal Tunnel Syndrome

Initially, the Board recognizes that the Veteran has a current diagnosis of right carpal tunnel syndrome (CTS).  His VA treatment records show that he had surgery for right CTS in June 2012, after which he continued to experience numbness in his right hand.  Thus, the Veteran has a current diagnosis of the disability claimed.  

As for in-service incurrence, the Veteran has not described with particularity the basis for his claim.  A review of the Veteran's service treatment records reveals that he both entered into service and separated from service without complaints related to his right hand or wrist, and without any diagnosis or symptom of right CTS.  The service treatment records are devoid of notation of symptoms that may be an indication of CTS.  A review of the records since the Veteran's October 1974 separation from service shows that CTS was initially noted in VA outpatient records in September 2002, nearly twenty-eight years following the Veteran's separation from service.  Moreover, in the records dating since 2002, there is no suggestion that the Veteran's right CTS initially manifested in service or is otherwise related to service.

Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to CTS.  In fact, the post-service evidence of record does not reflect a showing of CTS until 2002, nearly twenty-eight years following separation from service.  Furthermore, the Veteran has not suggested that he experienced symptomatology related to CTS during service, or any time prior to 2002. Therefore, the evidence of record does not support a finding that the Veteran's right CTS was incurred in service.  

The Board has considered whether a VA examination is required in this case under VA's duty-to-assist provisions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case there is no lay or medical evidence suggesting that the claimed disability was present in service or until many years thereafter.  Moreover, there is no competent evidence suggesting that the disability is related to service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).

The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.

Service connection for right carpal tunnel syndrome is denied.


REMAND

The remaining claims on appeal require additional development prior to adjudication.

New and Material Evidence - Right Ankle

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  With respect to claims to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  The Court further held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, the Veteran's claim for service connection for a right ankle disorder was denied by the Board in February 2011.  He filed a claim to reopen in May 2011.  Letters were sent to the Veteran in August 2011 and November 2012, but did not address the matter of new and material evidence to reopen the claim.  An October 2011 letter indeed addressed the claim as a new and material evidence claim, but the RO reported to the Veteran that the last prior final decision on the matter was in April 2003, which is incorrect.  Thus, while several letters were sent to the Veteran during the pendency of this appeal, these letters did not contain notice compliant with the Kent decision.  Therefore, the claim must be remanded for adequate notice. 




Service Connection - Bilateral Hip and Bilateral Knee Disorders

At the time of the filing of his claims for service connection for bilateral hip and bilateral knee disorders in May 2011, the Veteran submitted a statement from his private physician, Dr. O.  In this statement, Dr. O. reported that the Veteran's ankle disability promotes weight bearing problems which affect his back, hips and knees.  The Board notes that the Veteran's left ankle sprain is a service-connected disability.  The physician opined that it is more probable than not that the Veteran's hips and knees are service-connected conditions.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

The Veteran has not been afforded VA examination to determine the nature and etiology of any current hip or knee disability, to include a determination as to whether any current disability is proximately due to or the result of the service-connected left ankle disability.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with an established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2013).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83   (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claims for service connection for bilateral hip and bilateral knee disabilities. 




Service Connection - Back Disorder

The Veteran contends that service connection is warranted for a back disorder.  He has alleged that his back disorder initially manifested in service and has continued ever since.  The service treatment records confirm that he sought treatment for lumbar pain in both October 1973 and March 1974.  Further, in May 2011, his private physician submitted a statement indicating that the Veteran's service-connected ankle disability, "added to his back problem [causing] bad posture, loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis."  

The Veteran underwent a VA examination in April 2012, at which time arthritis of the lumbar spine was confirmed by X-rays.  At the time of examination, the Veteran reported that he initially had back pain in service and that it has continued ever since.  The VA examiner was asked to provide an opinion as to whether the Veteran's back condition is related to his complaints of back pain in service.  The examiner found that the claimed condition was less likely than not incurred in or caused by the in-service event or injury and stated that the lumbar spine condition is related to the normal process of aging.  The examiner provided no other rationale and failed to address either the lay statements alleging continuity of symptoms, or the medical statement suggesting potential causation or aggravation by a service connected disability.  For these reasons, the VA examiner's report is inadequate.  In light of the lack of rationale and inadequacy of the report, the Board finds that a remand is required in order to afford the Veteran a new VA examination and to obtain an adequate opinion as to etiology.

Service Connection - Peripheral Neuropathy and Radiculopathy - All Extremities

The Veteran is also claiming that service connection is warranted for peripheral neuropathy and radiculopathy of his upper and lower extremities, which he contends are due to his back disorder.  Therefore, the bilateral upper and lower extremity claims are inextricably intertwined with the issue of entitlement to service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claims for service connection for peripheral neuropathy and radiculopathy of the bilateral upper and lower extremities are remanded along with the back disability claim.

Initial Rating - Left Ankle Sprain

The Veteran's left ankle disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran is receiving the maximum allowable rating for left ankle limited motion, absent ankylosis.  He nonetheless contends that a higher rating is warranted.

The Board notes that disability ratings are based as far as practicable, upon the average impairment of earning capacity.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board does not currently have jurisdiction to authorize an extra-schedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  This case does.  Again, the Veteran is receiving the maximum allowable rating for his left ankle limited motion.  The August 2011 VA examiner noted that the left ankle produced instability, decreased speed of joint motion, daily locking episodes, cramping of foot muscles, and an antalgic gait, which required the use of a cane.  He reported using tramadol, gabapentin, Percocet, and lidocaine patches to treat the ankle daily, and he reported that the response to treatment was poor.  While no hospitalization was reported, the Veteran reported that he had to stop working in 2001 due bilateral ankle pain and low back pain.  Thus, there is a suggestion that the left ankle, at least in part, had a significant impact on the Veteran's employment.  Despite these factors, the RO has not considered this claim on an extra-schedular basis.  Thus, the Board determines that remand for consideration of the issue of entitlement to an initial rating in excess of 20 percent for left ankle sprain on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted. 

Records

At the time of his August 2011 VA examination of the left ankle, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA) due to several factors, to include the left ankle and back disabilities under appeal.  Since records in the possession of the SSA could be supportive of the claims on appeal, further development to obtain those records is in order.  

On remand, the RO or the Appeals Management Center (AMC) should also obtain and associate with the record ongoing VA treatment records related to the claimed disabilities.  Records from the San Juan VAMC dated through October 2013 are presently of record.  On remand, relevant ongoing medical records should be obtained.  

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The Veteran and his representative should be provided Kent-compliant notice with regard to the claim to reopen the claim for service connection for a right ankle disorder and be afforded the appropriate opportunity to respond.

2.  Obtain outstanding VA treatment records related to the Veteran's claimed disabilities, including records from the San Juan VAMC for the period since October 2013, and any other VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Obtain a copy of any decision awarding the Veteran SSA disability benefits and any records associated with the award.
 
4.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all hip knee disorders present during the period of the claims.  The claims file and any pertinent evidence in Virtual VA or VBMS that is not contained in the paper claims file must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to each hip and knee disorder present during the pendency of his claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or aggravated (worsened beyond the natural course of the disability) by the Veteran's service-connected left ankle disability, to include due to an altered gait or weight bearing problems caused by the left ankle disability.  Should the examiner determine that no such causal connection exists between either of the hips or either of the knees and the left ankle, the examiner should also determine whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

5.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim, as well as all associated upper and lower extremity disorders present during the period of the claims.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the paper claims files must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

The examiner should identify all disorders of the back that have been present during the period of the claim, including orthopedic and/or neurological disorders as well as any associated neurological disorders of the upper and lower extremities.  With respect to each back disorder present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The examiner must address the Veteran's reports of pain during service, as well his report of symptoms existing ever since.  The examiner must also determine whether it is at least as likely as not (i.e., at least 50 percent probable) that the back disorder was caused or permanently worsened by the Veteran's service-connected left ankle disability, to include due to an altered gait or weight bearing problems caused by the left ankle disability.  The examiner must take into consideration Dr. O.'s May 2011 statement.  As to any neurological impairment in the extremities, the examiner must address whether the impairment is a manifestation of the back disorder.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
7.  Then, the RO or the AMC should forward the claim for a higher rating for left ankle disability to the Director of the VA Compensation and Pension Service for extra-schedular consideration.

8.  In addition, the RO or the AMC should readjudicate the issues on appeal, to include an assessment of whether extra-schedular consideration is warranted for the claim of entitlement to an initial rating in excess of 20 percent for left ankle sprain.  In particular, the RO or the AMC should consider whether the left ankle claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


